Citation Nr: 9902686	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-27 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
generalized anxiety disorder, currently evaluated as 30 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1961 to April 
1964. 

This matter comes to the Board of Veterans Appeals (Board) 
on appeal of an April 1997 rating decision of the RO which 
affirmed a rating of 10 percent for the generalized anxiety 
disorder.  Following a personal hearing before a Hearing 
Officer at the RO, the rating was increased to the current 
level of 30 percent, effective on September 11, 1996.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.  

2.  The veterans service-connected generalized anxiety 
disorder is shown to likely produce considerable impairment 
of social and industrial adaptability with a Global 
Assessment of Functioning (GAF) score of 60.  

3.  The symptoms due to service-connected generalized anxiety 
disorder are not shown to result in occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, and 
difficulty in adapting to stressful circumstance and 
inability to establish and maintain effective relationships 
or findings of severe difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for 
the service-connected generalized anxiety disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 4.7, 4.129, 4.130, 4.132 including 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.102, 4.7, 4.126, 
4.130 including Diagnostic Code 9411 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1997).  The 
United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board further finds that the matter has been adequately 
developed for the purpose of appellate review.  

The veteran's service-connected generalized anxiety disorder 
is currently rated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  
Earlier evaluations had considered the provisions of 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); however, 
those provisions were changed, effective on November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Based on the evidence of record, the 
RO has considered the newer rating criteria in making its 
decision and the Board will also consider both the old and 
new rating criteria and apply that criteria which is more 
favorable to the veteran.  

The general rating formula for mental disorders under the new 
rating criteria are as follows:  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 including Diagnostic Code 
9411 (1998).  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, including Diagnostic Code 
9411 (1998).

Under the old rating criteria, the evaluation for the 
veteran's service-connected psychiatric disability is based 
on the degree of impairment of his social and industrial 
adaptability.  A 30 percent rating is assigned where there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms produce definite industrial 
impairment.  A 50 percent evaluation requires that the 
ability to establish and maintain effective relationships be 
considerably impaired and that the psychoneurotic symptoms 
result in considerable industrial impairment.  A 70 percent 
rating is warranted when the ability to establish and 
maintain relationships is severely impaired, with 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent rating is assignable when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and the claimant is demonstrably unable to obtain 
or retain employment.  38 C.F.R. 4.132 including Diagnostic 
Code 9411 (1996). 

The veteran was afforded a VA examination in October 1996.  
At that time, the veteran stated that he was an excessive 
worrier and would sometimes become very nervous, shaky and 
depressed.  In his opinion, he did not function well, 
particularly under stress.  He also noted that in the past he 
had contemplated suicide and had attempted overdoses several 
times under the influence of alcohol, but had been sober for 
the last seven years.  He reported feeling much more 
comfortable and less anxious and worried since being placed 
on the right medication.  Objective evaluation of the 
veteran revealed his mood and affect to be anxious and 
appropriate to thought content.  He did not report 
experiencing hallucinations, delusions, or homicidal or 
suicidal plans.  The final impression included that of 
generalized anxiety disorder, rule out panic disorder; 
alcohol dependency in remission; and rule out attention 
deficit disorder with residual symptoms.  

Subsequent to the VA examination, the veteran submitted a 
Residual Functional Capacity worksheet completed by his 
treating physician at the VA Medical Center in June 1997.  
According to the worksheet, the veteran was thought to be 
severely impaired in his ability to relate to other people, 
considerably impaired in his daily activities and mildly 
affected in his personal habits.  With regard to the 
veterans ability to perform tasks on a sustained basis in a 
routine work setting, he was noted to have definite 
impairment in his ability to understand, carry out and 
remember instructions, and considerable impairment in his 
ability to report appropriately to supervision and coworkers 
and in his response to customary work pressure.  Although it 
was felt that the veteran was employable, it was encouraged 
to be on a limited basis with minimal stress.  He was also 
reported to have considerable impairment in performing simple 
and repetitive tasks and severe impairment in his ability to 
perform complex tasks.  In addition, all of the recorded 
limitations were anticipated to last longer than 12 months in 
duration.  

In September 1997, the veteran testified before a Hearing 
Officer at the RO about the symptoms which continued to 
plague him.  He indicated that he experienced great 
difficulty in sleeping and with fulfilling instructions at 
his part-time job where he had been employed for the last 
year.  He also stated that he only associated with those 
people that he felt were necessary.  According to the 
veteran, he was being seen by his VA doctor once per month 
for treatment of his anxiety.  Although he noted that he had 
experienced some improvement in his condition with 
medication, he continued to experience explosions of anger on 
a daily basis.  He also reported that suicide [was] always 
one of my top options when things [got] out of control.  

Subsequent to the hearing, the veteran was afforded another 
VA examination which was conducted in May 1998.  At that 
time, he continued to complain of excessive worrying and 
impaired sleep.  He also noted that he was bothered by loud 
noises, but denied experiencing delusions, hallucinations, or 
current homicidal or suicidal ideation.  He did, however, 
state that at times he heard voices calling his name.  
Examination of the veteran revealed him to have a flattened 
affect and somewhat circumstantial speech.  Although he 
claimed to get very anxious and agitated, he could not talk 
much about it.  It was noted that since he stopped drinking, 
he had almost no friends and no places to go.  The final 
diagnosis included that of generalized anxiety disorder.  
Global assessment functioning was assessed to be 60.  

Upon consideration of the objective medical evidence of 
record, the Board concludes that the record supports the 
finding that the veterans disability picture more nearly 
approximates that of considerable social and industrial 
impairment under the old criteria.  Hence, a 50 percent 
schedular rating is for application under the provisions of 
38 C.F.R. § 4.132 including Diagnostic Code 9411 (1996). 

While the evidence is sufficient to support a 50 percent 
evaluation, it does not support a rating higher than 50 
percent.  It has not been demonstrated that the effects of 
the symptoms related to the service-connected generalized 
anxiety disorder have resulted in social impairment with 
deficiencies in most areas with difficulty in adapting to 
stressful circumstances or an inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9440 (1998).  In addition, it has not been 
shown that the service-connected generalized anxiety disorder 
is of such severity and persistence so as to result in severe 
social and industrial inadaptability.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).



ORDER

An increased rating of 50 percent for the service-connected 
generalized anxiety disorder is granted, subject to the law 
and regulations governing the payment of monetary benefits.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
